The Court deems it unnecessary to discuss the subject of what constitutes an unlawful discrimination upon the part of a telephone company. It appears in the record that the fee which defendant is authorized to charge to copartnerships for the use of one phone is $3.50 per month. It appears that plaintiffs are copartners in   (299) "minor surgery" (whatever that may be) and occupy connecting offices used in the business, and as such use one phone in common.  The fact that they have private practice not embraced by their copartnership does not make them any the less copartners, and we think as such they come within the schedule of defendant's rates and must be charged as copartners.
Affirmed. *Page 222